Case 3:17-cv-01104-VLB Document 82-18 Filed 05/15/19 Page 1 of 2




                  Exhibit 19
            Case 3:17-cv-01104-VLB Document 82-18 Filed 05/15/19 Page 2 of 2
                                                 Sunday, September 17, 2017 at 6:43:29 AM Paciﬁc Daylight Time



Subject: Re: dates for tenure review
Date: Wednesday, March 4, 2015 at 7:45:05 AM Paciﬁc Standard Time
From: Rolena Adorno <rolena.adorno@yale.edu>
To:      Susan Byrne <susan.byrne@yale.edu>
Dear Sue,

Thanks for sharing the original, 2014-15 calendar. Barring any further instrucaons from the FAS Dean's Oﬃce to
the contrary (please let me know, if so), the department will plan on working with these (much more reasonable)
dates.

Many thanks,

Rolena

                                                 ------ - ----- wrote:
On Tue, Mar 3, 2015 at 10:37 AM, Susan Byrne <susan.byrne@yale.edu>
 Dear Jack,
 Thank you for clearing up the confusion over the dates for tenure review during this transiaon year from the
 current schedule to the new proposed dates. As I explained, I ﬁrst heard about the new dates last week, and I
 am currently very busy with projects that have looming compleaon deadlines. Given that, I would strongly prefer
 to abide by the original calendar. As I understand it, that calendar calls for me to turn in certain preliminary
 materials: my updated CV, a brief research summary to aid in the selecaon of external reviewers, and the names
 of three to four external reviewers, by April 15, 2015. Again, according to that original calendar the due date for
 my submission of all materials is August 18, 2015.

  I appreciate your clariﬁcaaon. If, however, I have erred in my reading of any of the dates, please let me know!
  Yours truly,
  Sue




                                    INITIAL DISCOVERY PROTOCOLS                                                 Page 18 of 28
                                                                                                            P165
